Citation Nr: 1227966	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a compensable initial rating for the Veteran's service-connected left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel

INTRODUCTION

The Veteran had active service from November 1964 to March 1984. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In May 2011, after the Veteran's claim was certified to the Board, he submitted additional private medical evidence without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  Under 38 C.F.R. § 20.1304(c) (2011), any pertinent evidence submitted to the Board by the Veteran or his representative must be referred to the AOJ for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  In light of the below decision, which grants service connection for right ear hearing loss, the Board finds that the evidence received in May 2011 need not be referred to the AOJ for initial consideration.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDINGS OF FACT

1.  In a May 2010 statement the Veteran indicated that he wished to withdraw his appeal concerning entitlement to a compensable initial rating for his service-connected left ear hearing loss.  

2.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran has right ear hearing loss that is related to his military service.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a compensable initial rating for his service-connected left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Resolving reasonable doubt in his favor, the Veteran has right ear hearing loss which is related to his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first claimed entitlement to service connection for bilateral hearing loss in July 2008.  In a March 2009 rating decision the RO granted entitlement to service connection for left ear hearing loss, assigning a noncompensable rating from July 31, 2008, and denied entitlement to service connection for right ear hearing loss.  The Veteran submitted a Notice of Disagreement (NOD) with both the rating assigned for his left ear hearing loss and the denial of service connection for right ear hearing loss.  A Statement of the Case (SOC) was issued in December 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in January 2010.  

Increased Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
In a written and signed statement submitted in May 2010, the Veteran (through his representative) withdrew from consideration the issue of entitlement to a compensable initial rating for his service-connected left ear hearing loss.  As the Veteran has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.

Service Connection Claim

As noted above, the Veteran has claimed entitlement to service connection for right ear hearing loss.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

The Board notes that a "hearing loss" disability is defined for VA compensation purposes with regard to audiological testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has stated that he worked in the engine room of a ship while in service and that he did not have hearing protection.  Records show that the Veteran served as a machinist mate in the Navy.  The Board notes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds that the Veteran's statements in regard to his noise exposure credible are consistent with his military service.  See 38 U.S.C.A.  § 1154(b) (West 2002).

Service treatment records indicate that the Veteran's right ear hearing was within normal limits throughout service.  

The Board recognizes that the opinion provided in a February 2009 VA examination report indicates that as the Veteran's right ear hearing was within normal limits in 1982, and because the Veteran did not report any acoustic trauma after that date, it was less likely than not that his right ear hearing loss was related to military noise exposure.  

The Board also notes that the Veteran submitted a May 2011 letter from a private hearing instrument specialist containing an opinion that the Veteran's exposure to long periods of noise exposure in service without the use of ear protection was more likely than not the cause of his hearing loss.  

After a review of the entirety of the evidence of record, the Board finds that there is evidence both for and against the Veteran's claim.  However, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran the Board has determined that the evidence is at least in relative equipoise with regard to whether the Veteran has right ear hearing loss that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As it is not disputed that the Veteran is withdrawing his claim of entitlement to a compensable initial rating for his service-connected left ear hearing loss, the law is dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Moreover, with regard to the service connection claim for right ear hearing loss, the Board is granting in full the benefit sought on appeal.  Accordingly, there is no reason to belabor the impact of the VCAA on this matter since any error in notice or duty to assist omission is harmless.



ORDER

The appeal on the issue of entitlement to a compensable initial rating for the Veteran's service-connected left ear hearing loss is dismissed. 

Entitlement to service connection for right ear hearing loss is granted. 


____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


